Citation Nr: 0401895	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  99-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right patellar fracture, with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy, currently evaluated as 20 
percent disabling.

2.  What evaluation is warranted for right knee arthritis 
from July 9, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION
The veteran served on active duty from June 1972 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
from December 1998 and January 2003 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In June 2000 and April 2001, the Board 
remanded the issue of entitlement to an increased rating for 
post-operative residuals of a right patellar fracture for 
additional development.  In April 2003, the Board remanded 
both issues noted on the title page for additional RO action.  
The case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Postoperative residuals of a right patellar fracture, 
with traumatic roughening of the articular surface of the 
patella and associated quadriceps atrophy, are not manifested 
by evidence of recurrent subluxation or lateral instability.  

2. From July 9, 1998, right knee arthritis has been 
manifested by minimal symptoms consisting of pain and 
intermittent swelling, without limitation of motion to a 
compensable degree.   


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for postoperative 
residuals of a right patellar fracture, with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2003).

2.  Since July 9, 1998, the criteria for a separate, 
additional compensable rating for right knee arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a change in the law during the pendency of the 
veteran's appeal.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

VA has considered this claim under the new law.  It is 
specifically noted that an April 2001 Board remand found that 
further development was required under the VCAA, and that 
requested development was accomplished by the RO.  A January 
2003 supplemental statement of the case (SSOC) specifically 
indicated that it had secured additional medical records and 
completed further development as required by the Board remand 
and the VCAA.  It is also noted that a September 2003 
statement of the case (SOC), which addressed the issue of 
what evaluation is warranted for right knee arthritis, 
provided the claimant with the pertinent provisions of the 
VCAA.  In addition, the SOCs and SSOCs have notified the 
veteran of the evidence necessary to substantiate his claim, 
the evidence considered, the steps taken to assist him in 
developing his claim, and the reason for the denial.  

Furthermore, an August 2001 RO letter to the veteran 
specifically advised him that he was required to submit 
private medical records from September 1998, that the RO 
would assist him in obtaining such records, but that it was 
ultimately his responsibility to provide the pertinent 
medical evidence in support of his claim.  Moreover, the 
April 2003 Board remand noted that it was the RO's 
responsibility to obtain pertinent VA treatment records, and 
the RO complied with the Board's request to obtain pertinent 
VA records.    

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claims were still 
deficient.  The veteran has not provided any information to 
indicate that there is any outstanding additional pertinent 
evidence that may be attainable, especially given that he was 
notified of what evidence was obtained, what he could do to 
help with his claim, and what the RO would do to assist him.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, there 
is no further duty to assist/notify under the VCAA.  

The record indicates that in May 1975, the veteran was 
awarded service connection and a 20 percent rating for status 
postoperative fracture of the right patella with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy.  This 20 percent rating has 
been in effect since February 1975.  Service connection for 
arthritis of the right knee was awarded in January 2003.  A 
noncompensable rating was assigned, effective from July 9, 
1998.  This initial rating was appealed by the appellant.  

The veteran asserts that his right knee fracture residuals 
are more severely disabling than the currently assigned 20 
percent rating, and that he should receive an additional 
compensable rating for right knee arthritis.  He reports 
constant right knee pain, and that the joint becomes very 
fatigued when he is on his feet for long periods of time.  He 
also complains of right knee swelling, weakness, and giving 
way.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.     

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as is the case with the right knee 
arthritis, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App.119, 126 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

It is noted that since the award of service connection, the 
RO has rated the appellant's postoperative residuals of right 
patellar fracture under DC 5257, and that right knee 
arthritis has been evaluated under DC 5010.  The pertinent 
provisions of DC 5003/5010 provide that arthritis, 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by a limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Under DC 5257, a 20 percent rating is assigned for moderate 
subluxation and lateral instability.  A 30 percent rating is 
assigned for severe subluxation and lateral instability.  An 
individual who has arthritis and subluxation/instability of a 
service-connected knee may receive separate evaluations under 
Diagnostic Codes 5257 and 5003/5010.  

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees; a 10 percent 
rating is assigned when extension is limited to 10 degrees.  
38 C.F.R. § 4.71a (2003).

Higher ratings are also available when there is ankylosis of 
the knee (Diagnostic Code 5256), or, malunion/nonunion of the 
tibia and fibula (Diagnostic Code 5262).  38 C.F.R. § 4.71a.  

As previously mentioned, the RO has rated the appellant's 
postoperative patellar fracture as 20 percent disabling under 
DC 5257.  The evidence of record, however, does not support a 
rating under DC 5257.  Although the claimant alleges that his 
right knee gives out, the medical evidence of record does not 
show objective evidence of lateral instability or recurrent 
subluxation.  VA examination in September 1998 indicates that 
testing for medial and lateral collateral ligament impairment 
was negative.  McMurray and drawer's tests were also 
negative.  A July 2002 VA examination states that the knee 
did not dislocate or sublux.  Cruciate and collateral 
ligaments were strong, the anterior drawer test, the lateral 
pivot shift test, and the McMurray test were all negative.  
Thus, without objective evidence of severe subluxation and 
lateral instability, an increased rating under DC 5257 is not 
warranted.

The record indicates that the appellant's right knee symptoms 
include pain on use, some slight weakness, and objective 
evidence of swelling of the right knee.  Limitation of motion 
to a compensable degree is not shown.  VA examination in 
September 1998 showed that the right knee range of motion was 
0 to 110 degrees.  VA examination in July 2002 indicates that 
right knee range of motion was 0 to 138 degrees.  There is no 
evidence of ankylosis.  VA outpatient treatment record, dated 
in March 2001, indicates that the lower extremities had full 
range of motion.  Thus, the claimant does not meet the 
criteria for a compensable rating under DC 5260 or 5261.  

The appellant has been assigned a 20 percent rating, 
apparently based on his complaints of pain and weakness and 
objective findings of degenerative joint disease with slight 
limitation of motion (see September 2003 statement of the 
case).  That rating is protected.  38 C.F.R. § 3.951 (2003).  
The Board must now determine whether entitlement to a higher 
rating is warranted under the DeLuca principles.  

It is noted that VA examination and treatment reports 
indicate that the appellant has chronic right knee pain.  A 
September 1998 VA examination report indicates that the 
claimant reported having stiffness, intermittent swelling, 
fatigability, and lack of endurance.  The pain was reportedly 
steady, but the severity and frequency varied.  It was 
precipitated on extended periods of walking, prolonged 
standing, going up a flight of stairs, or walking uphill.  
When the pain was severe, it further limited his mobility.  
At that time, some slight weakness was noted on extension of 
the right knee.  There was also some slight impairment of 
pinprick and light touch sensation around the kneecap area.      

Outpatient treatment records dated between 1999 and 2001 note 
the appellant's complaints of right knee pain.  These records 
are essentially negative with regard to objective findings 
except for a June 2001 VA treatment report, which found 
slight swelling of the right knee, without evidence of joint 
effusion.  

A July 2002 VA examination report noted that the veteran 
reported chronic pain, fatigability, intermittent swelling, 
and lack of endurance.  He stated that he had right knee 
swelling once or twice per week, which he treated with heat 
and ice.  He reported that he worked as a sales manager at 
Sam's club and that he had not missed work due to his knee 
during the past seven years.  When he lacked endurance, he 
sat down for however long necessary to feel better.  
Examination noted motion from 0 to 138 degrees, with no real 
symptoms.  The examiner stated that there was no atrophy of 
the quadriceps or weakness on examination.  An addendum 
report, dated in December 2002, indicates that there was no 
painful motion.  He had mild degenerative joint disease and 
minimal symptoms.  He had many complaints, but almost no 
findings.    

Given the evidence as to the range of motion of the right 
knee, and the fact that the evidence shows minimal symptoms, 
the Board finds that a rating higher than 20 percent under 
the DeLuca principles is not warranted.  

In addition, the evidence does not show either ankylosis or 
nonunion/malunion of the tibia and fibula.  Thus, a higher 
rating under DC 5256 and 5262 is not warranted.  

The Board has considered whether the appellant is entitled to 
"staged" ratings as prescribed by the Court in Fenderson.  
However, at no time since July 9, 1998, has the service-
connected right knee arthritis shown the requisite limitation 
of motion to warrant entitlement to a separate compensable 
rating.  

The benefits sought on appeal are denied.

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased evaluation for postoperative 
residuals of a right patellar fracture, with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy, is denied.

A compensable rating for right knee arthritis from July 9, 
1998, is denied. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



